DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 11/10/20.  As directed by the amendment, claims 1-6, 8, 22, 24 have been amended, claims 32 and 33 are added and claims 7, 11-21, 23, 25, 27-29 are cancelled.  Claims 1-6, 8-10, 22, 24, 26 and 30-33 are pending in this application.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 



Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-10, 22, 24, 26 and 30, 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Santos US 2004/0209051 (herein after Santos) in view of Liao US 2007/0135009 (herein after Liao) and Kong US 2006/0128243 (herein after Kong).

Regarding claim 1, Santos discloses Pants comprising: a waist portion (paragraph 0099, as best seen in Figure 8); and leg portions (as best seen in Figure 8 and Figure 5), wherein at least one portion of the waist portion or leg portions is formed by a fabric portion formed of weft yarns and warp yarns (as best seen in Figure 8 and Figure 5, paragraph 0005, 0031, 0056). 

    PNG
    media_image1.png
    458
    680
    media_image1.png
    Greyscale

However, Santos does not specifically disclose wherein one of the warp yarns or the weft yarns comprise spun yarns wherein the other of the warp yarns or the weft yarns consist of mechanical stretch yarns  interwoven with the spun yarns in which repeated instances of two or more of the mechanical stretch yarns are woven together through the spun yarns.

Liao discloses wherein one of the warp yarns or the weft yarns comprise spun yarns (Abstract, paragraph 0012, 0021 and 0022) wherein the other of the warp yarns or the weft yarns consist of mechanical stretch yarns interwoven with the spun yarns (paragraph 0013) in which repeated instances of two or more of the mechanical stretch yarns are woven together through the spun yarns (paragraphs 0012 and 0013).

Santos is analogous art to the claimed invention as it relates to special stretch textiles used for uniforms; and, Liao is analogous art to the claimed invention in that it discloses textiles having stretch characteristics due to manner in which the warp and weft yarns are interwoven.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the stretch fabrics used to make the uniforms of Santos, with stretch fabrics of Liao, in order to form a uniform having improved stretch capabilities reduced weight and better fit and comfort; and, the substitution of one textile for another would be a simple substitution of one known  element (the fabric of Santos) for another (fabric of Liao) to obtain predictable results, an ability to create a better uniform that is more comfortable to wear that is able to give with movement and resists tearing.

However, Santos does not specifically disclose the mechanical stretch yarns are interwoven with the spun yarns in a ripstop pattern, wherein the mechanical stretch yarns consist of multi-component polyester yarns or elasterell-p multi-component filament yarns.

Kong discloses the mechanical stretch yarns are interwoven with the spun yarns in a ripstop pattern (paragraph 0033 and 0037), wherein the mechanical stretch yarns consist of multi-component polyester yarns or elasterell-p multi-component filament yarns (paragraph 0033 and 0037).

Kong is analogous art to the claimed invention in that it teaches materials such as ripstop materials commonly known as being used for combat and police uniforms.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the textiles of the combined references, with the woven ripstop material, as taught by Kong, in order to form uniforms with superior stretch capabilities and make them more comfortable to wear; allowing them to give with movement and resist tearing.  The substitution of the textiles would be a simple substitution of one known element (the material of Santos the combined references for another (material of Kong) to obtain predictable results, an ability to perform activities such as running, bending, and reaching with less restriction.

Regarding claim 2, the modified pants of the combined references disclose the stretch yarn comprises weft yarns (paragraphs, 0012, 0013, 0021 and 0022 of Liao).
 
Regarding claim 3, the modified pants of the combined references discloses the weft yarns comprise the spun yarns (paragraph 0013) and the warp yarns consist of the mechanical stretch yarns (paragraphs, 0012, 0021 and 0022 of Liao).  
Regarding claim 4, the modified pants of the combined references discloses each of the regular first ripstop intervals is in a range from 3 to 8 millimeters (paragraph 0037, 0039 of Kong).  

Regarding claim 5, the modified pants of the combined references discloses the ripstop pattern comprises two or more of the spun yarns that are woven together through the mechanical stretch yarns in regular second ripstop intervals (paragraphs 0028, 0033, 0037 and 0039 of Kong).

Regarding claim 6, the modified pants of the combined references discloses each of the regular second ripstop intervals is in a range from 3 to 8 millimeters (paragraph 0037, 0039 of Kong).  

Regarding claim 9, the modified pants of the combined references discloses the pants are police clothing (paragraph 0028 of Kong).
Regarding claim 10, the modified pants of the combined references discloses the pants are military clothing (paragraph 0028 of Kong).
Regarding claim 22, the modified pants of the combined references discloses the multi- component polyester filaments (paragraph 0033 of Kong).
Regarding claim 24, the modified pants of the combined references discloses the mechanical stretch yarns consist of elasterell-p multi-component filament yarns (paragraph 0033 of Kong).

Regarding claim 26, the modified pants of the combined references discloses the spun yarns comprise at least one synthetic fiber possessing similar dye retention properties as the stretch yarn (paragraphs 0040, 0042 and 0043 of Liao).  

Regarding claim 30, the modified pants of the combined references discloses the fabric comprising the spun yarns and the stretch yarn further comprises a fade-resistant polyester dye (paragraphs 0040, 0042 and 0043 of Liao).  

Regarding claim 31, the modified pants of the combined references discloses the spun yarns comprise an intimate blend of a cellulosic fiber and a synthetic fiber (paragraph 0018 of Liao).   

Claims 8, is rejected under 35 U.S.C. 103(a) as being unpatentable over Santos US 2004/0209051 (herein after Santos) in view of Liao US 2007/0135009 (herein after Liao) and Kong US 2006/0128243 (herein after Kong) as applied to claim 1 above, and further in view of  Watkins US 2006/0228964 (herein after Watkins).
Regarding claim 8, the pants of the combined references disclose all the limitations of claim 8 except they do not disclose a stain and oil repellant finish that is applied to the fabric portion during a finishing process. 
Watkins discloses a stain and oil repellant finish that is applied to the fabric portion during a finishing process (Abstract). 
The teachings of Santos, Liao and Kong and the teachings of Watkins are combinable because they are concerned with the same field of endeavor, materials used for garments that require heightened resistance to wear, and damage.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pants of Santos, Liao and Kong by constructing the pants to have stain resistance as the clothing is worn for long shifts in extreme conditions as taught by Watkins in order to provide uniforms that do not need frequent replacing. 

Claims 32 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Santos US 2004/0209051 (herein after Santos) in view of Liao US 2007/0135009 (herein after Liao) and Kong US 2006/0128243 (herein after Kong) as applied to claim 1, and further in view of Bayschar US20050214501A1 (herein after Bayschar).
Regarding claim 32, the modified pants of the combined references discloses of the combined references disclose all the limitations of claim 32 except they do not disclose the fabric portion comprises a stain resistant finish.  
Bayschar teaches the fabric portion comprises a stain resistant finish (paragraphs 0123, 0125 of Bayschar).  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have made the fabric of Santos, having the textile finishes taught by Bayschar in order to construct a uniform that is easy to care for and will stay dry when the wearer is exposed to the elements, including the finishes would be a simple substitution of one known element (the textile finish of the combined references) for another (textile finish of Kong) to obtain predictable results, an ability to improve the uniforms and wearability and durability.

Regarding claim 33, the modified pants of the combined references discloses the fabric portion comprises a water resistant finish (paragraphs 0123, 0125 of Bayschar).

Response to Arguments

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to the applicants arguments that Santos fails to disclose the material of the invention and that Santos only discloses pants, the examiner respectfully disagrees. Santos discloses a complete uniform, shirt and pants having a waistband (as shown in Figures 5 and 8 of Santos).  The uniform made from textiles (Paragraph 0089 of Santos).

While the applicant has presented a detailed explanation of the inventive concept in his arguments, the arguments pertain to the references individually, when in fact the rejection is based on the combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

In response to the applicants arguments that the other of the warp yarns or the weft yarns consist of mechanical stretch yarns interwoven with the spun yarns in a ripstop pattern in which repeated instances of two or more of the mechanical stretch yarns are woven together through the spun yarns in regular first ripstop intervals, the examiner respectfully disagrees. As shown above, Kong is used to teach this limitation (paragraphs 0028, 0033, 0037 and 0039 of Kong).

In response to the applicants arguments that the combined references do not teach the other of the warp yarns or the weft yarns consist of mechanical stretch yarns interwoven with the spun yarns in a ripstop pattern in which repeated instances of two or more of the mechanical stretch yarns are woven together through the spun yarns in regular first ripstop intervals, the examiner respectfully disagrees.  Liao discloses the warp yarns or the weft yarns consist of mechanical stretch yarns interwoven with the spun yarns (Abstract, paragraph 0012, 0013 0021 and 0022) and Kong is used to teach the design being a ripstop pattern in which repeated instances of two or more of the mechanical stretch yarns are woven together through the spun yarns in regular first ripstop intervals (paragraph 0033 and 0037).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CATHERINE M FERREIRA/Examiner, Art Unit 3732                    

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732